Case 2:20-cv-02007-SHM-atc Document 47 Filed 05/07/21 Page 1 of 6                    PageID 4172




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION



  AMERICAN CLOTHING EXPRESS, INC.,                     Case No. 2:20-cv-02007-SHM-dkv
  D/B/A ALLURE BRIDALS AND JUSTIN
  ALEXANDER, INC.,                                     CLOUDFLARE’S MOTION FOR
                                                       REVISION OF INTERLOCUTORY
  Plaintiffs,                                          ORDER GRANTING MOTION TO
                                                       DISMISS DEFENDANT/
  v.                                                   COUNTERCLAIMAINT’S AMENDED
                                                       COUNTERCLAIMS
  CLOUDFLARE, INC. and DOES 1 - 200,
  inclusive,

  Defendants.

  CLOUDFLARE, INC.

  Counterclaimant,

  v.

  AMERICAN CLOTHING EXPRESS, INC.,
  D/B/A ALLURE BRIDALS AND JUSTIN
  ALEXANDER, INC.,

  Counterdefendants.


       CLOUDFLARE’S MOTION FOR REVISION OF INTERLOCUTORY ORDER
       GRANTING MOTION TO DISMISS DEFENDANT/ COUNTERCLAIMAINT’S
                       AMENDED COUNTERCLAIMS

         Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure and Civil Local Rule 7.3,

 Defendant/Counterclaimant, Cloudflare, Inc. (“Cloudflare”) respectfully moves the Court to

 revise page 23 the Court’s February 24, 2021 Order on the grounds of Civil Local Rule 7.3(b)(3).

 [Dkt. 46.] In support of this Motion, Cloudflare relies on the attached Memorandum of Facts
Case 2:20-cv-02007-SHM-atc Document 47 Filed 05/07/21 Page 2 of 6                        PageID 4173




 and Law. Plaintiffs oppose this Motion, acknowledging that they would not be prejudiced by

 this revision but objecting to its timing as indicated in the attached Certification of Consultation.

   CLOUDFLARE’S MEMORANDUM OF FACTS AND LAW IN SUPPORT OF ITS
  MOTION FOR REVISION OF INTERLOCUTORY ORDER GRANTING MOTION TO
  DISMISS DEFENDANT/ COUNTERCLAIMAINT’S AMENDED COUNTERCLAIMS

        Cloudflare respectfully moves the Court under Rule 54(b) of the Federal Rules of Civil

 Procedure and Civil Local Rule 7.3 for a small and specific revision to correct an important

 technical point in the Court’s February 24, 2021 Order. [Dkt. 46.] This Motion does not seek to

 alter the outcome of the Court’s ruling but merely seeks a correction of one point of law which,

 if left uncorrected, may create confusion.

        Specifically, at page 23 of the February 24, 2021 Order, the Court states “Under 17

 U.S.C. § 512(b)(2)(E), the notification requirements for § 512(b) are the same as for § 512(c).”

 [Dkt. 46 at 23.] While the February 24 Order is correct that § 512(b)(2)(E) incorporates all of

 the notice requirements of § 512(c), § 512(b)(2)(E) separately enumerates two important

 additional requirements. The full statutory language of 17 U.S.C. § 512(b)(2)(E) outlines the

 additional requirements for notifications of claimed infringement directed at service providers of

 system caching:

          (E) if the person described in paragraph (1)(A) makes that material available
          online without the authorization of the copyright owner of the material, the
          service provider responds expeditiously to remove, or disable access to, the
          material that is claimed to be infringing upon notification of claimed
          infringement as described in subsection (c)(3), except that this subparagraph
          applies only if—
          (i)the material has previously been removed from the originating site or access
          to it has been disabled, or a court has ordered that the material be removed from
          the originating site or that access to the material on the originating site be
          disabled; and
          (ii) the party giving the notification includes in the notification a statement
          confirming that the material has been removed from the originating site or
          access to it has been disabled or that a court has ordered that the material be


                                                   2
Case 2:20-cv-02007-SHM-atc Document 47 Filed 05/07/21 Page 3 of 6                        PageID 4174




          removed from the originating site or that access to the material on the
          originating site be disabled.

 17 USC § 512(b)(2)(E) (emphasis added). Accordingly, under the plain text of the statute,

 notifications to service providers under § 512(b) must comply with both the requirements of

 § 512(c) and the additional requirements in subsection (ii) of § 512(b)(2)(E).

        If left uncorrected, an opinion declaring that the notification requirements for Sections

 512(b) and 512(c) are the same could lead to confusion. Accordingly, on the grounds of Local

 Rule 7.3(b)(3), Cloudflare respectfully requests that the Court revise page 23 of the February 24,

 2021 Order to acknowledge the additional requirements for notifications under 17 U.S.C.

 § 512(b) beyond the requirements of § 512(c). Specifically, Cloudflare proposes that the Court

 update the relevant language on page 23 to read: “Under 17 U.S.C. § 512(b)(2)(E), the

 notification requirements for § 512(b) include the same requirements as § 512(c) and an

 additional requirement under § 512(b)(2)(E)(ii).” Alternatively, the Court could correct the

 order by striking the sentence, which appears to have been provided for background and not as a

 basis for the Court’s ultimate ruling.

        I.      LEGAL STANDARD

        Under Rule 54(b) of the Federal Rules of Civil Procedure, “any order . . . that adjudicates

 fewer than all the claims . . . may be revised at any time before the entry of a judgment

 adjudicating all the claims and all the parties’ rights and liabilities.” Civil Local Rule 7.3

 outlines the permissible grounds for motions to revise interlocutory orders, including “a manifest

 failure by the Court to consider material facts or dispositive legal arguments that were presented

 to the Court before such interlocutory order.” L.R. 7.3(b)(3). “Traditionally, courts will find

 justification for reconsidering interlocutory orders when there is (1) an intervening change of

 controlling law; (2) new evidence available; or (3) a need to correct a clear error or prevent



                                                   3
Case 2:20-cv-02007-SHM-atc Document 47 Filed 05/07/21 Page 4 of 6                      PageID 4175




 manifest injustice.” Venture v. Blasingame, No. 2:12-CV-02999-SHM, 2016 WL 6810873, at *8

 (W.D. Tenn. Nov. 17, 2016) (quoting Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89

 Fed. Appx. 949, 959 (6th Cir. 2004) (acknowledging the Court “clearly erred” in its prior order).

 District courts have “inherent authority” and “significant discretion” to revise interlocutory

 orders. Glass v. Nw. Airlines, Inc., 798 F. Supp. 2d 902, 907–08 (W.D. Tenn. 2011) (granting

 defendant’s motion to revise on the basis that the Court “committed a clear error of law”).

        II.     REVISION IS APPROPRIATE HERE

        Cloudflare respectfully requests that the Court exercise its discretion to revise page 23 of

 the Court’s February 24, 2021 Order to more accurately summarize notification requirements for

 service providers under the 17 U.S.C. § 512(b). See Glass v. Nw. Airlines, Inc., 798 F. Supp. 2d

 at 907–08 (recognizing the Court’s authority and discretion to revise orders); see also [Dkt. 46].

 Such a revision is necessary “to correct a clear error.” See id. The Court’s Order does not

 dispose of all claims in the case and therefore is an interlocutory order that may be revised at any

 time, at the Court’s discretion, under Rule 54(b). See Fed. R. Civ. P. 54(b); see also [Dkt. 46].

 The statement on page 23 of the Order that summarizes 17 U.S.C. § 512(b) by noting that the

 “notification requirements for § 512(b) are the same as for § 512(c)” warrants correction under

 Local Rule 7.3(b)(3). See also See Glass v. Nw. Airlines, Inc., 798 F. Supp. 2d at 906–08 n.1–2

 (acknowledging the new Local Rule 7.3 and Rule 54(b) for the basis to correct errors of law).

 Because this is not a motion to alter or amend a judgment and is instead a motion for revision of

 an interlocutory order under Local Rule 7.3 and Federal Rule of Civil Procedure 54(b), this

 motion remains timely.

        Accordingly, Cloudflare respectfully asks that the Court grant this Motion and revise the

 Court’s February 24, 2021 Order as proposed above.




                                                  4
Case 2:20-cv-02007-SHM-atc Document 47 Filed 05/07/21 Page 5 of 6         PageID 4176




 Dated: May 7, 2021                  Respectfully submitted,

                                     By: s/ Andrew P. Bridges
                                     Andrew P. Bridges
                                     Cal. State Bar: 122761
                                     Fenwick & West LLP
                                     801 California Street
                                     Mountain View, CA 94041
                                     Telephone: 650.988.8500
                                     Email: abridges@fenwick.com
                                     (Admitted to U.S.D.C., W.D. Tenn.)

                                     Robb S. Harvey
                                     BPR Number: 011519
                                     Waller Lansden Dortch & Davis LLP
                                     511 Union Street, Suite 2700
                                     Nashville, TN 37219
                                     Telephone: 615.850.8859
                                     Email: robb.harvey@wallerlaw.com

                                     Attorneys for Defendant Cloudflare, Inc.




                                      5
Case 2:20-cv-02007-SHM-atc Document 47 Filed 05/07/21 Page 6 of 6                        PageID 4177




                             CERTIFICATE OF CONSULTATION

        I hereby certify that on April 29, 2021, the undersigned counsel, along with colleagues

 Robb Harvey and Meghan Fenzel, conferred via telephone with Plaintiffs’ counsel, Russell

 Bogart, regarding this Motion. Plaintiffs’ counsel advised Cloudflare’s counsel that they oppose

 this motion as untimely and unnecessary but do not claim any prejudice.


                                                           s/ Andrew P. Bridges
                                                        Andrew P. Bridges



                                  CERTIFICATE OF SERVICE

        I am counsel of record for defendant Cloudflare, Inc. and certify that on May 7, 2021, a

 copy of this document, Cloudflare’s Motion for Revision of Interlocutory Order Granting

 Motion to Dismiss Defendant/ Counterclaimant’s Amended Counterclaims, was filed

 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

 system to all parties indicated on the electronic filing receipt. All other parties will be served

 by regular U.S. Mail. Parties may access this filing through the Court’s electronic filing

 system.

                                                           s/ Andrew P. Bridges
                                                        Andrew P. Bridges




                                                   6
